DETAILED ACTION
This action is responsive to communications filed 24 March 2022.
Claims 5 and 14 have been canceled.
Claims 1-4, 6-13 and 15-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US-10802889-B1) hereinafter Ganesan in view of Bateman (US-9953332-B2) further in view of BUSJAEGER et al. (US-20200250172-A1) hereinafter Busjaeger further in view of Menzel (US-20210150877-A1).
Regarding claim 1, Ganesan discloses:
A cloud server ([FIG. 1] VRMS 102 [col. 13, ls. 50-col. 14, ls. 23] computer system 200 that can be representative of VRMS 102, and may reside in a cloud (i.e. cloud server)) comprising: 
a transceiver ([col. 16, ls. 3-12] interface 206 may include hardware, encoded software, or both providing one or more interfaces for communication, e.g. packet-based, among networks, devices and/or other computer systems); 
a memory that stores events for a plurality of devices ([col. 9, ls. 38-59] store relevant monitoring data in the data stores, e.g. of virtual agent platform, workforce management platform, client, RPA platform); and
a processor communicatively coupled with the transceiver and the memory ([FIG. 2] processor 208 coupled to interface 206, storage 210 and memory 220 over bus 204), wherein the processor configured to;
receive, using the transceiver, a received event from a mobile application ([col. 26, ls. 32-45] logged event (i.e. received event that is logged) [col. 25, ls. 17-24] of robotic processes (i.e. mobile application) on the platform), wherein the received event is triggered by an orchestrator for robotic automation ([col. 25, ls. 17-24] RPA controller 112 monitors robotic processes on the RPA platform 106 utilizing the monitoring module [col. 10, ls. 15-42] specific events have been detected, e.g. by monitoring module (i.e. from RPA platform 106, e.g. event occurred (i.e. triggered) the RPA platform)),
transmit, using the transceiver, to a push notification to the mobile application for the notification ([col. 10, ls. 43-62] reporting module can be utilized to send reports or alerts to the dashboard 120, e.g. as push notifications), 
Ganesan does not explicitly disclose:
receive a received webhook event from a mobile application;
inspect, using the memory, the received webhook event for duplicates and discard duplicate webhook events,
determine, using the memory, a respective device from the plurality of devices for the received webhook event,
group, using the memory, the received webhook event with other webhook events for the respective device to form a batch notification, wherein the received webhook event is grouped based on a time when the received webhook event is received,
transmit, using the transceiver, to a push notification to the mobile application for the batch notification, wherein the push notification is a single notification send request having a notification and other notifications for an event type.
However, Bateman discloses:
receive a received webhook event from a mobile application ([col. 18, ls. 21-col. 19, ls. 4] receiving, at a shipping services platform webhook endpoint, updated parcel data (i.e. webhook event) [col. 22, ls. 14-41] method 100 implemented by a server, see [FIG. 2] [col. 17, ls. 6-28] e.g. S110, by a delivery prediction system 100 [col. 3, ls. 38-52] webhook endpoint integrated with the application);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan in view of Bateman to have utilized webhooks. One of ordinary skill in the art would have been motivated to do so to enable an entity to automatically be updated in response to an event occurrence (Bateman, [0026]).
Ganesan-Bateman do not explicitly disclose:
inspect, using the memory, the received event for duplicates and discard duplicate events,
determine, using the memory, a respective device from the plurality of devices for the received event,
group, using the memory, the received event with other events for the respective device to form a batch notification, wherein the received event is grouped based on a time when the received event is received,
transmit to a push notification to the mobile application for the batch notification, wherein the push notification is a single notification send request having a notification and other notifications for an event type.
However, Busjaeger discloses:
inspect, using the memory, the received event for duplicates ([0092] event processors enforce constraints, e.g. event.insert could return an error indicating that a constraint has been violated (i.e. validity) or that the event is a duplicate entry) and discard duplicate events ([0016] event is written only once and avoid record duplicates (i.e. discarded from consideration for appending into the records [0092] e.g. insufficient inventory (i.e. using memory to determine duplicates)),
group, using the memory, the received event with other events to form a batch notification ([0102] events to be batched or grouped together [0052] event messages sent in batches (i.e. batch notification)), wherein the received event is grouped based on a time when the received event is received, ([0023] events can be batched and written to the event log at the same time [0102] e.g. received within a predefined or configured period of time may be batched, e.g. 10 milliseconds),
transmit to a push notification to the mobile application for the batch notification ([0052] event messages sent in batches), wherein the push notification is a single notification send request having a notification and other notifications for an event type ([0082] ES_Event to indicate the different types of events that can be appended to the event log (i.e. for single type only a single type of event can be appended to log, e.g. events of similar types)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman in view of Busjaeger to have inspected received webhook events for duplicates and batch events for notification to a device based on a predetermined timer, also further transmitting a request to send the notification with other notifications of a single type. One of ordinary skill in the art would have been motivated to do so to batch events to be written to an event log at the same time within a period of time, and enforces constraints on events such as constraint violations or duplicate entries, and further allow a user to indicate the type of events that can be appended to the event log for events to be received (Busjaeger, [0023] [0082] [0092] [0102]) where it enables an entity to automatically be updated in response to an event occurrence (e.g. webhooks) (Bateman, [0026]).
	Ganesan-Bateman-Busjaeger do not explicitly disclose:
determine, using the memory, a respective device from the plurality of devices for the received event,
group, using the memory, the received event with other events for the respective device to form a batch notification, 
Menzel discloses:
determine, using the memory, a respective device from the plurality of devices for the received event ([0082] information relating to power events and/or alarms may be aggregated based on a type of IED, see also [0008] intelligent electronic device (IED) (i.e. type of device from a plurality of devices)),
group, using the memory, the received event with other events for the respective device to form a batch notification ([0082] information relating to power events and/or alarms may be aggregated based on a type of IED, see also [0008] intelligent electronic device (IED) [0084] where aggregated information is included in a report and/or a notification sent to a user (i.e. aggregated based on type of IED, e.g. event with other events for respective device in a batched notification)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger in view of Menzel to have determined a device type so as to group events by device type in a batch notification. One of ordinary skill in the art would have been motivated to do so to aggregate information such as related to power events and/or alarms on a type of electronic device to be sent as a notification (Menzel, [0082] [0084]).
Regarding claim 2, Ganesan-Bateman-Busjaeger-Menzel disclose:
The cloud server of claim 1, set forth above,
Ganesan discloses:
wherein the received event includes one or more of a job faulted event ([col. 31, ls. 24-44] monitoring module 114 can determine real-time statuses of resources, such as of robotic processes, e.g. failure, etc.), a schedule faulted event, a queue transaction failure event, or a queue transaction abandoned event.
Ganesan does not explicitly disclose:
wherein the received webhook event includes one or more of a job faulted event, a schedule faulted event, a queue transaction failure event, or a queue transaction abandoned event.
However, Bateman discloses:
wherein the received webhook event includes one or more of a job faulted event ([col. 4, ls. 58-col. 5, ls. 2] status change data (e.g. failure, error, etc.) wherein a failure or error of delivery is a job faulted event), a schedule faulted event, a queue transaction failure event, or a queue transaction abandoned event.  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger-Menzel to have utilized webhooks. One of ordinary skill in the art would have been motivated to do so to enable an entity to automatically be updated in response to an event occurrence (Bateman, [0026]).
Regarding claim 3, Ganesan-Bateman-Busjaeger-Menzel disclose:
The cloud server of claim 1, set forth above,
Ganesan discloses:
wherein a push notification is sent via a push notification service ([col. 10, ls. 43-62] alerts sent via any other electronic alert medium (i.e. service), e.g. push notifications).
Ganesan does not explicitly disclose:
wherein the push notification is a single notification send request having a notification and other notifications for an event type.
However, Busjaeger discloses:
wherein the push notification is a single notification send request having a notification and other notifications for an event type ([0082] ES_Event to indicate the different types of events that can be appended to the event log (i.e. for single type only a single type of event can be appended to log, e.g. events of similar types)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger-Menzel to have sent the notification with other notifications of a single type. One of ordinary skill in the art would have been motivated to do so to batch events to be written to an event log at the same time within a period of time, and enforces constraints on events such as constraint violations or duplicate entries, and further allow a user to indicate the type of events that can be appended to the event log for events to be received (Busjaeger, [0023] [0082] [0092] [0102]) where it enables an entity to automatically be updated in response to an event occurrence (e.g. webhooks) (Bateman, [0026]).
Regarding claim 4, Ganesan-Bateman-Busjaeger-Menzel disclose:
The cloud server of claim 1, set forth above,
Ganesan discloses:
wherein the processor is further configured to transmit a push notification after a timer has elapsed ([col. 10, ls. 43-62] reports and alerts provided by reporting module can be provided at specific intervals (i.e. timer)).  
Ganesan does not explicitly disclose:
wherein the push notification is a single notification send request having a notification and other notifications for an event type.
However, Busjaeger discloses:
wherein the push notification is a single notification send request having a notification and other notifications for an event type ([0082] ES_Event to indicate the different types of events that can be appended to the event log (i.e. for single type only a single type of event can be appended to log, e.g. events of similar types)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger-Menzel to have sent the notification with other notifications of a single type. One of ordinary skill in the art would have been motivated to do so to batch events to be written to an event log at the same time within a period of time, and enforces constraints on events such as constraint violations or duplicate entries, and further allow a user to indicate the type of events that can be appended to the event log for events to be received (Busjaeger, [0023] [0082] [0092] [0102]) where it enables an entity to automatically be updated in response to an event occurrence (e.g. webhooks) (Bateman, [0026]).
Regarding claims 10-13, and 19-20, they do not further define nor teach over the limitations of claims 1-4 , therefore, claims 10-13, and 19-20 are rejected for at least the same reasons set forth above as in claims 1-4 .
Claim 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Bateman-Busjaeger-Menzel in view of Raman et al. (US-20180288736-A1) hereinafter Raman.
Regarding claim 7, Ganesan-Bateman-Busjaeger-Menzel disclose:
The cloud server of claim 1, set forth above,
Ganesan-Bateman-Busjaeger-Menzel do not explicitly disclose:
wherein the processor is configured to queue a plurality of notifications including the push notification.  
However, Raman discloses:
wherein the processor is configured to queue a plurality of notifications including a push notification ([0027] [0095] group related notifications into a cumulative notification and send them at scheduled intervals (i.e. queuing notifications to be sent)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger-Menzel in view of Raman to have queued notifications including the push notification that comprises multiple notifications for an event type. One of ordinary skill in the art would have been motivated to do so to send cumulative notifications at scheduled intervals (Raman, [0095]).
Regarding claim 8, Ganesan-Bateman-Busjaeger-Menzel-Raman disclose:
The cloud server of claim 7, set forth above, wherein the processor is further configured to:
Ganesan-Bateman-Busjaeger-Menzel do not explicitly disclose:
queue the plurality of notifications based on one or more of a push ID token that identifies a mobile device the received webhook event is intended for, an event type, and an event ID that identifies an event.  
However, Raman discloses:
queue the plurality of notifications based on one or more of a push ID token that identifies a mobile device the received webhook event is intended for, an event type ([0027] [0057] [0095] cumulative notifications sent at scheduled intervals, e.g. related notifications grouped, such as by same issue/class (i.e. event type)), and an event ID that identifies an event.  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger-Menzel-Raman to have queued notifications based on one or more of a push ID token that identifies an event type. One of ordinary skill in the art would have been motivated to do so to send cumulative notifications at scheduled intervals (Raman, [0095]).
Regarding claims 16-17, they do not further define nor teach over the limitations of claims 7-8, therefore, claims 16-17 are rejected for at least the same reasons set forth above as in claims 7-8.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Bateman-Busjaeger-Menzel in view of Algieri et al. (US-20180276142-A1) hereinafter Algieri.
Regarding claim 6, Ganesan-Bateman-Busjaeger-Menzel disclose:
The cloud server of claim 1, set forth above, wherein the processor is further configured to:
Ganesan-Bateman-Busjaeger-Menzel do not explicitly disclose:
purge all data related to the push notification from the memory after transmitting of the push notification.  
However, Algieri discloses:
purge all data related to the push notification from the memory after transmitting of the push notification ([0011] in response to receiving the notification, freeze a cache of the storage array (i.e. run-time memory) and flush (i.e. purge) data in the cache to a persistent storage, wherein to receive a notification requires the notification to be sent, without sending of a notification it would not be received).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger-Menzel in view of Algieri to have purged all data related to the notification from the run-time memory upon sending of the notification. One of ordinary skill in the art would have been motivated to do so to flush data to a persistent storage (Algieri, [0011]).
Regarding claim 15, it does not further define nor teach over the limitations of claim 6, therefore, claim 15 is rejected for at least the same reasons set forth above as in claim 6.
Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan-Bateman-Busjaeger-Menzel in view of Shavell et al. (US-10291730-B1) hereinafter Shavell.
Regarding claim 9, Ganesan-Bateman-Busjaeger-Menzel disclose:
The cloud server of claim 1, set forth above,
Ganesan-Bateman-Busjaeger-Menzel do not explicitly disclose:
wherein the processor sets a maximum number of requests from the orchestrator.  
However, Shavell discloses:
wherein the processor sets a maximum number of requests from the orchestrator ([col. 9, ls. 15-34] determine/calculate a maximum number of requests [col. 5, ls. 1-11] e.g. maximum number of requests that the service provider can serve over a given timeframe, e.g. process a request associated with a push notification event).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ganesan-Bateman-Busjaeger-Menzel in view of Shavell to have set a maximum number of requests from the orchestrator. One of ordinary skill in the art would have been motivated to do so to determine the resources needed to process a request (Shavell, [col. 5, ls. 1-11]).
Regarding claim 18, it does not further define nor teach over the limitations of claim 9, therefore, claim 18 is rejected for at least the same reasons set forth above as in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrey et al. (US-20160092449-A1) DATA RATING;
Millington et al. (US-20210092551-A1) SYSTEM AND METHOD FOR PROCESSING VEHICLE EVENT DATA FOR JOURNEY ANALYSIS;
Krishnan et al. (US-11115459-B2) GENERIC AND CONFIGURABLE TECHNIQUE FOR WEBHOOK VALIDATION WITH ARBITRARY APPLICATIONS;
Reddy et al. (US-20190306173-A1) ALERT AMERT CONTRACTS CONFIGURED TO MANAGE AND RESPOND TO ALERTS RELATED TO CODE;
ZHOU et al. (US-20200402058-A1) SYSTEMS AND METHODS FOR REAL-TIME PROCESSING OF DATA STREAMS;
Liu et al. (US-20170091809-A1) TRACKING INTERACTION WITH SPONSORED AND UNSPONSORED CONTENT;
Swaminathan et al. (US-20190095991-A1) COMPUTER-IMPLEMENTED MORTGAGE PROCESSING SYSTEM AND METHOD FOR FACILITATING A MORTGAGE FULFILLMENT PROCESS;
Allen, IV et al. (US-20180345489-A1) ROBOTICS PROCESS AUTOMATION MACRO BOT;
Sturtivant (US-20190286736-A1) RESOURCE-EFFICIENT RECORD PROCESSING IN UNIFIED AUTOMATION PLATFORMS FOR ROBOTIC PROCESS AUTOMATION;
Chi et al. (US-20100198813-A1) SYSTEMS AND METHODS FOR A SEARCH ENGINE RESULTS PAGE RESEARCH ASSISTANT;
Zriashchev et al. (US-20170289252-A1) WALL CLOCK WITH CLOCK FACE AS A DISPLAY FOR DISPLAYING INFORMATION FROM A PLURALITY OF DEVICES IN THE INTERNET OF THINGS;
Stachura (US-10216494-B2) SPREADSHEET-BASED SOFTWARE APPLICATION DEVELOPMENT;
BODIN et al. (US-20200160458-A1) SYSTEM AND METHOD FOR GENERATING ACTIONABLE INTELLIGENCE BASED ON PLATFORM AND COMMUNITY ORIGINATED DATA.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex H. Tran/Examiner, Art Unit 2453            
 
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453